COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00597-CR
Style:                    Jody Wayne Whelchel v. The State of Texas
Date motion filed*:       March 31, 2015
Type of motions:          Appellant’s Motion for Extension of Time
Parties filing motions: Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  December 31, 2014
       Number of extensions granted:           0         Current Due Date: May 9, 2015
       Date Requested:                     August 9, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion for extension of time to file appellant’s brief is denied as premature
          without prejudice to refiling because although the supplemental clerk’s record was
          filed, and the trial court set May 9, 2015, as appellant’s new counsel’s brief deadline,
          this case remains abated until the supplemental reporter’s record is filed, as requested
          by this Court’s February 3, 2015 Order of Abatement. See TEX. R. APP. P. 38.8(b)(3).
          Thus, after the case is reinstated, the Clerk of this Court will notify counsel and may
          re-set the briefing deadlines. See TEX. R. APP. P. 38.6(a)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                  

Date: April 9, 2015
November 7, 2008 Revision